       Case 4:19-cv-07467-PJH Document 25 Filed 02/11/20 Page 1 of 3



 1   MAYER BROWN LLP
     Dale J. Giali (SBN 150382)
 2   dgiali@mayerbrown.com
     Keri E. Borders (SBN 194015)
 3   kborders@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 4   Los Angeles, California 90071-1503
     Telephone:      (213) 229-9509
 5   Facsimile:      (213) 625-0248
 6   Attorneys for Ghirardelli Chocolate Company
 7

 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
      LINDA CHESLOW and STEVEN                      Case No. 4:19-cv-07467-PJH
11    PRESCOTT, individually and on behalf of all
      others similarly situated,                    STIPULATION AND JOINT REQUEST
12                                                  TO RESET HEARING ON
                    Plaintiffs,                     GHIRARDELLI CHOCOLATE
13                                                  COMPANY’S MOTION TO DISMISS
      v.
14
      GHIRARDELLI CHOCOLATE COMPANY,
15    and DOES 1 THROUGH 10, inclusive.
16                  Defendants.
17

18

19

20

21

22

23

24

25

26

27

28



               STIPULATION AND JOINT REQUEST TO RESET HEARING ON GHIRARDELLI CHOCOLATE
                                     COMPANY’S MOTION TO DISMISS; CASE NO. 4:19-cv-07467-PJH
       Case 4:19-cv-07467-PJH Document 25 Filed 02/11/20 Page 2 of 3



 1          In accord with Local Civil Rules 6-2, 7-7, and 7-12, Plaintiffs Linda Cheslow and

 2   Stephen Prescott and Defendant Ghirardelli Chocolate Company, through their counsel of

 3   record, hereby stipulate to and request a resetting of the February 26, 2020 hearing on

 4   Ghirardelli’s motion to dismiss until March 11, 2020 at 9:00 a.m.

 5          WHEREAS, the parties initially stipulated to set the hearing on the motion to dismiss for

 6   February 12, 2020 (ECF Nos. 5 and 13);

 7          WHEREAS, on January 9, 2020, Plaintiffs’ counsel requested a continuance of the

 8   February 12 hearing until February 19, 2020, and Ghirardelli’s counsel consented to the

 9   continuance (ECF Nos. 16 and 17);

10          WHEREAS, on February 5, 2020, the Court sua sponte continued the hearing on the

11   motion to dismiss until February 26, 2020 (ECF No. 23)

12          WHEREAS, preexisting and long-standing professional obligations of Ghirardelli’s

13   counsel prevent them from attending the hearing on the motion to dismiss on February 26, 2020;

14          WHEREAS, the parties conferred and agreed to reset the hearing until March 11, 2020 at

15   9:00 a.m., a time convenient for Plaintiffs’ counsel and Ghirardelli’s counsel;

16          WHEREFORE, the parties respectfully stipulate that:

17                    With the Court’s approval, the hearing on Ghirardelli’s motion to dismiss is set

18                     for March 11, 2020, at 9:00 a.m.

19
     DATED: February 11, 2020                             MAYER BROWN LLP
20                                                        Dale J. Giali
                                                          Keri E. Borders
21

22                                                        By: /s/ Dale J. Giali______
                                                                Dale J. Giali
23
                                                          Attorneys for Ghirardelli Chocolate
24                                                        Company
25

26

27

28


                                                      2
                STIPULATION AND JOINT REQUEST TO RESET HEARING ON GHIRARDELLI CHOCOLATE
                                      COMPANY’S MOTION TO DISMISS; CASE NO. 4:19-cv-07467-PJH
       Case 4:19-cv-07467-PJH Document 25 Filed 02/11/20 Page 3 of 3


     DATED: February 11, 2020                              CLARKSON LAW FIRM, P.C.
 1                                                         Ryan J. Clarkson
                                                           Bahar Sodaify
 2

 3                                                         By: /s/ Bahar Sodaify_____
                                                                 Bahar Sodaify
 4
                                                           Attorneys for Plaintiffs
 5

 6
                                        FILER’S ATTESTATION
 7
            In accord with Local Civil Rule 5-1(i)(3), I attest that each signatory consents to this
 8
     filing’s contents and authorizes the filing of this document.
 9

10                                                                   __/s/ Dale J. Giali ____
                                                                           Dale J. Giali
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
                STIPULATION AND JOINT REQUEST TO RESET HEARING ON GHIRARDELLI CHOCOLATE
                                      COMPANY’S MOTION TO DISMISS; CASE NO. 4:19-cv-07467-PJH
